Title: To John Adams from Joseph Hawley, 25 July 1774
From: Hawley, Joseph
To: Adams, John


     
      Dear Sir
      Northampton 25th July 1774
     
     I never recd. nor heard of your letter of the 27th June last, Wrote at Ipswich until the 22d instant. Immediately on the receipt of it I set myself to consider of an answer to it. What I first remark is your great distrust of your Abilities for the service assigned you. Hereon I say that I immagine that I have Some knowledge of your Abilities, and I assure you Sir I gave My Vote for you Most heartily and I have not yet repented of it. My Opinion is that our Committee taken together is the best we could have taken in the province. I Should be extremely Sorry that any one of them Should fail of going; the Absence of any one of them will destroy that happy ballance or equilibrium which they Will form together. I acknowledge that the Service is Most important and I dont know who is fully equal to it—the importance of the business ought not to beget despondency in any one, but to excite to the greatest circumspection, the most attentive and Mature consideration and calmest deliberation. Courage and fortitude must be Maintained. If we give way to despondency it will soon be all over with us. Rashness Must be avoided. The end and effect of every Measure proposed Must be thoroughly contemplated before it be adopted. It must be well lookd to that the measure be feasible and practicable. If we make attempts and fail in them, Lord North will call them impudent and futile and the Tories will triumph.
     It appears to me Sir that the Congress ought first to Settle with absolute precision the Object or Objects to be pursued as whether the end of all Shall be the repeal of the Tea Duty only, or that and the Mollasses Duty or them and Opening the Port of Boston or them and also the restoration of the Charter of the Massachusetts Bay (for it is easy to demonstrate that the late Act for regulation &c in its effect annuls the whole Charter so far as the Charter granted any priviledge).
     When the Objects or ends to be pursued are clearly and Certainly Settled the Means or Measures to be used to Obtain and effect those ends can be better Judged of. Most Certainly the Objects must be definitely agreed on and Settled by the Congress first or last.
     As to Means and Measures I am not fully Settled or determined in My own Mind.
     It may not be prudent fully to explain My self in Writing upon that head, the letter may miscarry.
     You are pleasd to Say That extremities and ruptures, It is our policy, to avoid. I agree it, if any other Means will answer our ends or if it is plain that they would not.
     But let me Say Sr That with me It is Settled as a Maxim and first Truth, That the People or State who will not or cannot defend their liberties and rights will not have any for any long time, they will be Slaves. Some other State will find it out and will Subjugate them.
     You Say Sr that measures to check and interrupt the Torrent of Luxury are most agreeable to your Sentiments. Pray Sr did any thing ever do it but Necessity.
     
     The institution of annual Congresses you Suppose will brighten the Chain and would make excellent Statesmen and Politicians. I agree it.
     But Pray Sir dont you immagine that Such an Institution would breed extremities and Ruptures. It appears to me most clear that the institution—if formd—must be discontinued or We must defend it with Ruptures.
     I Suggested Above, that my letter might miscarry; and We dont know when We Write to What hands our letters may come. I Should therefore be extremely glad to see some or all of the Comtee as they pass through this County. If there was any hopes of Obtaining the favour I would beg them all to come through Northampton. It would not be More than Twenty Miles farther and as good a road. But I Imagine they will all pass through Springfield. And the favour I earnestly ask of you Sr is, that you would be pleased to inform by a letter by our Post on what day you expect to be at Springfield, and I will endeavour to See the Committee there altho, I Should wait there Two or three days for it. Pray Sr dont fail of Sending me this intelligence. You will probably receive this letter on Saturday this Week by Mr. Wilde our Post. He keeps Sabbath at Boston. He commonly Comes out on Monday About eleven of the Clock. You may find him or if you leave a letter for him to take either at Messrs Edes and Gillss office or at Messrs Fleats in the forenoon it will probably come Safe to Me Next week on Wednesday. I will prevail with him (if I can) to call on you to Take a line from you for me. Information of the time you intend to be at Springfield I am very anxious to Obtain. Pray Sr Oblige me with it.
     But as it is possible that I may miss of Seeing the Committee or any of them, which will indeed be to me a very great disappointmt, I ask leave to make myself free enough to Suggest the following, which if you Judge proper, I consent you Should communicate to your Brethren. You cant Sr But be fully apprized, that a Good issue of the Congress depends a good deal on the harmony good understanding and I had almost said Brotherly love of It’s members and every thing tending to beget and improve Such Mutual Affection and indeed to Cement the Body, ought to be practiced and every thing in the least tending to create disgust or Strangness coldness or so much as Indifferency carefully avoided. Now there is an Opinion which does in some degree Obtain in the other Colonies, That the Massachusetts Gentlemen and especially of the Town of Boston do affect to dictate and take the lead in Continental Measures. That We are apt from our inward Vanity and Self conceit to assume bigg and haughty Airs. Whether this opinion has any foundation in fact I am not certain. Our own Tories propagate it, if they did not at first Suggest it. Now I pray that every thing in the conduct and behaviour of our Gentlemen which might tend to beget or Strengthen Such an Opinion Might be most carefully avoided. It is highly probable in My Opinion that you Will meet Gentlemen from Several of the other Colonies fully equal to yourselves or any of you in their knowledge of Great Britain, the Colonies, Law, History, Government, Commerce &c. I know Some of the Gentlemen from Connecticut are very Sensible ingenious Solid Men. Who will go from New York I have not heard, but I know there are very Able men there. And by what we from time to time See in the Publick Papers and what our assembly and Committees have received from the Assemblies and Committees of the More Southern Colonies we must be Satisfied that they have Men of as much Sense and Literature as any We can or ever could Bost of. But enough of this Sort—and I ask pardon that I have said so much of it.
     Another thing I begg leave just to hint, That it is very likely that you may Meet diverse Gentlemen in Congress who are of Dutch or Scotch or Irish Extract. Many more there are in those Southern colonies of those descents than in these New England Colonies and Many of them very worthy, learned men. Query therefore whether Prudence would not direct that every thing Should be very Cautiously avoided which could give any the least Umbrage disgust or affront to any of Such Pedigree; for as of every Nation and Blood he that feareth God and Worketh righteousness is accepted of him So they ought to be of Us. Small things may have Important effects, in Such a business—that which disparages our family ancestors or Nation is apt to Stick by us if cast up in Comparison and their Blood you will find is as Warm as Ours.
     One thing I want that the Southern Gentlemen Should be deeply impressed with that is that all Acts of British legislation which influence and affect our internal Polity are as absolutely repugnant to Liberty and the Idea of our being a free People as Taxation or Revenue Acts. Witness The Present Regulation Act for this Province—and if we Should not be Subdued by what is done already like Acts will undoubtedly be made for other Colonies. I expect Nothing but New Treasons, New Felonies, New Misprisions New Praemunires and Not to Say the Lord, The Devil knows What.
     Pray Sr Let Mr. Saml Adams know that our Top Tories here give out most confidently that he will certainly be took up before the Congress. I am not timid with regard to myself or friend, But I am Satisfied that they have Such advise from Head Quarters. Please to give my hearty regards to him, the Speaker and all the Gentlemen of the Congress and I begg that Neither of them would on any Account make default, if they do there will be great Searchings of heart. You May all Manage the Journey so that it will be pleasant and very much Serve your health. And that God would Bless you all is the most fervant Prayer of Sir your hearty Friend and Most Obedt Servant,
     
      Joseph Hawley
     
     
      Pray Sr Dont Fail of acquainting me when you Shall be in our County.
     
     J. H.
    